       Case 18-34658 Document 314 Filed in TXSB on 06/14/19 Page 1 of 9



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                            ENTERED
                                                                                             06/14/2019
IN RE:                                          §
HOUTEX BUILDERS, LLC, et al                     §      CASE NO: 18-34658
                                                §
415 SHADYWOOD, LLC                              §      CASE NO: 18-34659
                                                §
2203 LOOSCAN LANE, LLC                          §      CASE NO: 18-34660
                                                §      Jointly Administered Order
        Debtor(s)                               §
                                                §      CHAPTER 11

            ORDER GRANTING SANCTION AGAINST ROBERT PARKER

       This matter is before the Court on the Amended Order Granting Motions to Compel (ECF

No. 296). The Court set an evidentiary hearing to determine an award of fees and costs pursuant

to Federal Rules of Civil Procedure 37, and that hearing was held on June 12, 2019. HouTex

Builders, LLC, 2003 Looscan Lane, LLC, and 415 Shadywood, LLC (collectively, the

“Debtors”) seek $16,533.50 in reasonable expenses based on two orders compelling discovery.

The Court heard testimony from Charles Rubio, attorney for the Debtors, and Robert Parker

(“Parker”), the apparent principal of creditor CD Homes, LLC (“CD Homes”). For the following

reasons, the Court sanctions Robert Parker, in his individual capacity, in the amount of $14,639,

which is payable to the Debtors.

                                   FACTUAL BACKGROUND

       On August 23, 2018, the Debtors filed voluntary petitions for relief under Chapter 11 of

the Bankruptcy Code.       On September 9, 2018, the Court entered an Order for Joint

Administration (ECF No. 32). The Debtors are special purpose entities established to construct

new houses. At the petition date, debtor HouTex Builders, LLC owned the properties located at

3 Thornblade Circle, The Woodlands, TX 77389 (“Thornblade”) and 5325 Lynbrook Dr,

1/9
        Case 18-34658 Document 314 Filed in TXSB on 06/14/19 Page 2 of 9



Houston, TX 77056 (“Lynbrook”). Debtor 415 Shadywood, LLC owned the property located at

415 Shadywood Rd., Houston, TX 77057 (“Shadywood”). Debtor 2203 Looscan Lane, LLC

owned the property located at 2203 Looscan Lane. Several of these properties have now been

sold pursuant to this Court’s orders.

       The Debtors are each owned 100% by Charles C. Foster and Lily Foster (together, the

“Fosters”). Each Debtor is a party to a certain Contractor Agreement with CD Homes (“CD

Homes”). CD Homes is the general contractor for building the houses on the properties. The

Fosters and Parker have had a business relationship spanning about ten years. They are now

involved in a contentious dissolution of that business relationship through this bankruptcy

proceeding. The Debtors believe that CD Homes and/or Parker have taken funds that belonged

to the Debtors and used them in connection with their current projects or otherwise expended the

for some other improper and unauthorized purpose.

       The parties have been involved in numerous discovery disputes during this case (See

ECF Nos. 4, 28, 145, 227, 241, 242, 291, and 296). The Court’s first order compelling discovery

was entered on March 28, 2019 (ECF No. 246). That order related in part to the Rule 2004 exam

of Parker (ECF No. 207). On January 15, 2019, the Debtors filed a Notice of Rule 2004

Examination of Parker. Mr. Parker’s 2004 Examination commenced on March 20, 2019, and

was scheduled to continue March 26, 2019. At that examination, Parker refused to answer any

questions related to CD Homes’ investors, who began their relationship with CD Homes after the

Debtors filed for bankruptcy. Specifically, Parker refused to answer any questions that required

him to identify the investors in CD Homes’ current projects, the terms of the investments, and

the origin of the funds for its current projects. CD Homes was involved in at least four other

projects post-petition, which included 1718 Cherryhurst, 2501 Yupon Street, 1536 Indiana, and

2/9
        Case 18-34658 Document 314 Filed in TXSB on 06/14/19 Page 3 of 9



1647 Vassar. Parker’s counsel instructed him to not answer questions relating to any of these

current projects. Many of Parker’s other responses included some form of “I don’t know” or “I

cannot recall.” The Debtors argued that Parker had no basis to refuse to answer questions about

CD Homes’ other projects. They also argued that Parker’s refusal to answer these questions was

impairing their ability to investigate potential causes of action or other potential estate assets.

They argued that Parker had been intentionally avoiding discovery. The Court found these

arguments compelling and granted the first Motion to Compel.

       That order (ECF No. 246) specifically found that Parker was an unreliable witness.

Additionally, the Court found Parker’s responses to be “dishonest and disingenuous.” In that

order, the Court stated the following:

       Robert Parker is an unreliable witness, who offered evasive and nonresponsive
       answers to Debtors’ valid questions during his Rule 2004 examination. Mr.
       Fuqua’s stated objections and instructions to his client not to respond were
       baseless and without merit.

The order also set a final hearing on the Motion to Compel on April 4, 2019. Thereafter, on

April 3, 2019, a day prior to the scheduled final hearing, Parker and CD Homes delivered

documents. This late production resulted in the final hearing being continued to a later date.

The parties then agreed to continue the hearing (ECF No. 260) and the next day the Debtors filed

a second Motion to Compel (ECF No. 261). After a status conference, both the final hearing and

the second Motion to Compel were set for hearing on May 14, 2019. The Court held a hearing

and subsequently granted the motion (ECF No. 295). The Court then set a hearing to determine

an appropriate sanction, which is presently before the Court.

                                   THE LEGAL STANDARD

       Fed. R. Bankr. P. 7037 applies when a party fails to produce discovery or cooperate in the

discovery process. That rule provides that Fed. R. Civ. P. 37 applies to adversary proceedings
3/9
        Case 18-34658 Document 314 Filed in TXSB on 06/14/19 Page 4 of 9



and contested matters. Rule 37 authorizes the court to sanction certain actions that interfere with

the discovery process. Specifically, Rule 37(a) permits a party to file a motion to compel

discovery, including:

       • the answer to questions posed to a deponent pursuant to Civil Rule 30 or 31
       (Fed. R. Civ. P. 37(a)(3)(B)(i));
       • the designation by a corporation or other entity of a representative pursuant to
       Civil Rule 30(b)(6) or 31(a) (Fed. R. Civ. P. 37(a)(3)(B)(ii));
       • the answer by a party to an interrogatory propounded pursuant to Civil Rule 33
       (Fed. R. Civ. P. 37(a)(3)(B)(iii));
       • the production and inspection by a party of documents or things as allowed by
       Civil Rule 34 (Fed. R. Civ. P. 37(a)(3)(B)(iv)); and
       • the making of disclosures required by Civil Rule 26(a) (Fed. R. Civ. P.
       37(a)(3)(A)).

Such a motion must be accompanied by a certification that the movant has, in good faith,

conferred or attempted to confer with the opposing party to obtain the disclosure or discovery

without court action. Fed. R. Civ. P. 37(a)(1). If the court grants the motion, or if the disclosure

or production is made after the motion is filed, the court must award the movant the

reasonable expenses incurred in bringing the motion, unless the motion was filed without first

making a good faith effort to obtain the disclosure or discovery, the opposing party’s

nondisclosure, response, or objection was substantially justified, or other circumstances make an

award of expenses unjust. Fed. R. Civ. P. 37(a)(5)(A). The court should note that, if the failure

to disclose or produce information involves electronically stored information, the court may not,

absent exceptional circumstances, impose sanctions if the information was lost as the result of

the “routine, good faith operation of an electronic information system.” Fed. R. Civ. P. 37(e).

This is not applicable in this case.

                                       FACTUAL FINDINGS

       Having granted both Motions to Compel (ECF 227 and 261), the Court must award the

movant reasonable expenses incurred in bringing the motion. The only exceptions would be if
4/9
        Case 18-34658 Document 314 Filed in TXSB on 06/14/19 Page 5 of 9



the motion was filed without first making a good faith effort to obtain the disclosure or

discovery, the opposing party’s nondisclosure, response, or objection was substantially justified,

or other circumstances make an award of expenses unjust. The Court finds that the Debtors

made a good faith effort to obtain the discovery by deposition and a request for production to

Parker. Further, the Court has previously found that the Parker was an unreliable witness and

that his discovery responses were “dishonest and disingenuous.” Still further, the Court found

that the objections and instructions to Parker from his attorney not to respond were baseless and

without merit. Therefore, the Court finds that Parker was not substantially justified in failing to

appropriately disclose or respond to the discovery requests. The Court finds no other

circumstances making an award of expense unjust.

                              ROBERT PARKER’S DEFENSES

       Parker asserted several defenses. First, he noted an involuntary bankruptcy filing under

Chapter 11 of HL Builders, LLC f/k/a CD Homes filed on May 20, 2019, in the Southern District

of Texas (Case No. 19-32825). Pursuant to 11 U.S.C. §§ 541(a) and 362(a), the mere filing of an

involuntary petition creates an estate and triggers the applicable automatic stay provisions. That

debtor has timely objected to the involuntary petition and matters related to that case are

currently pending.

       The Court finds that Parker is not protected by the automatic say in that involuntary case.

Parker has consistently represented that he is a consultant to HL Builders, LLC f/k/a CD Homes;

therefore, the automatic stay does not provide any impediment to this court awarding reasonable

expenses for the Debtors and against Parker individually. However, the same is not true of HL

Builders, LLC f/k/a CD Homes and any award of reasonable expenses as to the alleged

involuntary debtor are abated until further order.

5/9
        Case 18-34658 Document 314 Filed in TXSB on 06/14/19 Page 6 of 9



        Parker’s second defense is that this Court’s prior findings relate to electronically stored

information (“ESI”) possessed only by CD Homes and not Parker individually. As succinctly

stated by Parker’s counsel, “Mr. Parker had no documents that only CD Homes had documents”

to produce.

        On May 14, 2019, the Court held the following in its order on the motions to compel:

        The Court finds CD Homes has not produced electronically stored information in
        its native format as required and has instead limited its production without cause.
        Specifically, by not producing the required ESI of any Quickbooks records.

        Accordingly, the Court compels CD Homes LLCs and Robert Parker to produce
        to the Debtors, not later than May 24, 2019, all electronically stored information
        (“ESI”) in its native format that are accounting records and/or include any
        transactions related to the Debtors from the time period commencing September
        25, 2012 through the Petition Date including but not limited to Quicken or
        QuickBooks files.

Parker has repeatedly claimed ignorance regarding his ability to produce a QuickBooks file in its

native (ESI) format.1 Therefore, he argues that his lack of production CD Homes’ fault and not

his. This argument fails for several reasons. First, this Court has already held that Parker is an

unreliable witness and that his prior responses were “dishonest and disingenuous.” The Court

does not believe Parker when he makes such claims. Further, while Parker represents himself to

be only a consultant to CD Homes, this claim is dubious. Parker appears to control CD Homes

and he has repeatedly testified that he has intimate and detailed knowledge of CD Homes’

business dealings. The Court notes that no other witness has appeared or testified on behalf of

CD Homes in any of the numerous hearings held before this Court. Parker appears to be the only

person who has personal knowledge of the formation, operations, and financial affairs of CD

Homes. The record in this case is replete with evidence that Parker is the primary decision

1
  Producing a QuickBooks file in its native ESI format is simple. Also, QuickBooks can be set to
automatically back up its data every time the program is closed or on a regular schedule. A backup file is
the native ESI file requested by the debtors, which was not produced.
6/9
         Case 18-34658 Document 314 Filed in TXSB on 06/14/19 Page 7 of 9



maker for CD Homes and controls its finances. Still further, the record is clear that no other

person or entity exercises any control over CD Homes’ formation, operations, or financial

affairs. Parker has testified in many hearings before this Court. The Court finds he is directly

responsible for not producing ESI to the Debtors.

         In addition, Parker’s argument totally ignores the Court’s March 27, 201,9 order on the

prior Motion to Compel (ECF No. 227). That order stated that it is “ORDERED that Robert

Parker is required to answer questions related to all of CD Homes’ current projects.” Even if the

Court were to agree with Parker’s analysis regarding the CD Homes’ ESI of CD Homes, the

award of reasonable expenses as a sanction would be justified pursuant to the Court’s March 27

order.

         Parker’s last argument is to the reasonableness of the expenses sought by the Debtors.

These arguments are more well founded. The Court treats a sanction award for reasonable

expenses under Fed. R. Civ. P. 37 as an award for reasonable compensation for actual and

necessary services; therefore, it uses a lodestar method of fee calculation. The lodestar analysis

is the method by which federal courts should determine reasonable attorney fees under federal

statutes which provide for such fees.     See, e.g., Pennsylvania v. Delaware Valley Citizens

Council for Clean Air, 483 U.S. 711 (1987) (lodestar method used to calculate fees under Clear

Air Act); Hensley v. Eckerhart, 461 U.S. 424, 433–34 (lodestar method used to calculate fees

under 42 U.S.C. § 1988); Shipes v. Trinity Indus., 987 F.2d 311 (5th Cir. 1993). The lodestar is

computed by multiplying the number of hours reasonably expended by the prevailing hourly rate

in the community for similar work. Id. Courts have modified the lodestar amount for a variety

of reasons, including redundant work, excessive hours on unproductive assignments, and low-




7/9
           Case 18-34658 Document 314 Filed in TXSB on 06/14/19 Page 8 of 9



skill tasks performed by high-priced personnel. Courts should not award compensation for

unnecessary duplication of services or services that were not reasonably necessary.

          Parker objects to three sets of time records. He first objects that the time records from

4/4/2019 and 5/14/2019 are duplicative. These time entries are for multiple lawyers representing

the Debtors jointly at court hearings. The Debtors seek an award of reasonable expenses based

on a partner’s billing rate of $525 per hour, where he is likewise accompanied by an associate

lawyer who is billing an additional $360 per hour.2 The cumulative billing of $885 per hour for

hearings is excessive and constitutes unnecessary duplication and an excessive fee. The Court

sustains Parker’s objection to these duplicative time entries and disallows the associate attorney’s

billing for hearings. The Debtors may have multiple counsel representing them at hearings, but

this Court will only allow a cumulative billing rate not to exceed $525 per hour. The Court

disallows 2.2 hours of the time requested for a total disallowance of $792.

          Parker also objects to a time entry on 3/25/2019 of 1.6 hours to attend a telephonic

hearing on a Motion to Compel and duplication of effort between the partner attorney and the

associate attorney. The Court notes that this hearing did not last 1.6 hours—it was called at 4:01

p.m. and ended at 4:26 p.m.3 Additionally, there appears to be duplication of effort between the

partner and associate attorneys in preparation for this hearing. Therefore, the Court disallows all

but .6 hours, which would allow the time for counsel to prepare for the hearing and to call into

the hearing. Therefore, the Court disallows an additional 1 hour, or $525.

          Finally, Parker objects to time entries on 5/8/2019, 5/9/2019, and 5/10/19 regarding the

preparation of Linda Schmuch, an accountant whose testimony was limited. Parker’s objection

that the time expended on Schmuch’s witness preparation was excessive is sustained. Ms.

2
    The Court notes that the lawyer’s billing rates were not challenged, only the duplication of effort.
3
    The time posted is rounded up to the nearest minute.
8/9
        Case 18-34658 Document 314 Filed in TXSB on 06/14/19 Page 9 of 9



Schmuch examined non-ESI printed QuickBook records for her testimony.                     However, her

testimony was limited because so many of the expense transactions in the printed QuickBooks

register were shown as “split” transactions,4 where the printed QuickBooks record did not

contain an actual expense allocation but printed as a “split” transaction with no expense detail.

Therefore, she could not properly allocate expenses for the hearing because the expense

allocation did not print. Her testimony was limited to this single fact (that she was not unable to

properly evaluate the non-ESI printed Quickbook records). Her direct and cross examination

lasted less than ten minutes; however, almost 10 times that amount of time was billed for her

witness preparation. The time expended was excessive, of limited benefit, and the Court limits it

to .5 hours, disallowing 1.1 hours from these time entries. This is a disallowance of $577.50.

                                           CONCLUSION

        THEREFORE, IT IS ORDERED that The Court grants a sanction for reasonable

expenses of $14,639 to HouTex Builders, LLC, 2003 Looscan Lane, LLC, and 415 Shadywood,

LLC (collectively, the “Debtors”), and against Robert Parker individually.

        IT IS FURTHER ORDERED that any action for reasonable expenses against HL

Builders, LLC f/k/a CD Homes is abated until further order.




        SIGNED: 06/14/2019.


                                                    ___________________________________
                                                    Jeffrey P. Norman
                                                    United States Bankruptcy Judge


4
 A split transaction in QuickBooks is one posted to more than one account or subaccount. It refers to
when the transaction is debited or credited for accounting purposes. In this case, it would track expenses
by job (i.e. a home being built) and class of expense (i.e. framing, electrical, plumbing, etc.).
9/9
